Name: Commission Regulation (EC) No 1627/2000 of 24 July 2000 amending Regulation (EC) No 1661/1999 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  tariff policy;  trade;  political geography;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R1627Commission Regulation (EC) No 1627/2000 of 24 July 2000 amending Regulation (EC) No 1661/1999 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station Official Journal L 187 , 26/07/2000 P. 0007 - 0010Commission Regulation (EC) No 1627/2000of 24 July 2000amending Regulation (EC) No 1661/1999 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power stationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station(1), as last amended by Regulation (EC) No 616/2000(2), and in particular Article 6 thereof,Whereas:(1) According to Article 1(3)(b) of Commission Regulation (EC) No 1661/1999(3) the products referred to in Annex I to that Regulation may only be declared for free circulation in the Member State of destination in a restricted number of customs offices.(2) Annex III to Regulation (EC) No 1661/1999 contains the list of customs offices in which products listed in Annex I may be declared for free circulation in the European Community.(3) It is opportune, on the request of the competent authorities of France, to add a number of customs offices in the territory of France to this list.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee under Article 7 of Regulation (EEC) No 737/90,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 1661/1999 is replaced by the Annex to the present Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 82, 29.3.1990, p. 1.(2) OJ L 75, 24.3.2000, p. 1.(3) OJ L 197, 29.7.1999, p. 17.ANNEX"ANNEX IIILIST OF CUSTOMS OFFICES IN WHICH PRODUCTS LISTED IN ANNEX I MAY BE DECLARED FOR FREE CIRCULATION IN THE EUROPEAN COMMUNITY>TABLE>"